SWANSON, J.,
dissenting.
I respectfully dissent. In this case, it was the employer carrier’s burden to prove its affirmative defense that the claimant herein had released all of his claims. Competent substantial evidence supports the judge of compensation claims’ (JCC) finding that claimant had two distinct periods of employment. A reasonable interpretation of the agreement restricts the agreement’s application to only the second period of employment. Accordingly, the JCC did not err in awarding claimant benefits and this appeal should be affirmed.